     Case: 1:17-md-02804 Doc #: 2713 Filed: 10/04/19 1 of 4. PageID #: 419212




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                     )   MDL 2804
 OPIATE LITIGATION                                )
                                                  )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                        )   Case No. 1:18-op-45090
                                                  )
 All Cases                                        )   Judge Dan Aaron Polster
                                                  )
         and                                      )   ORDER CLARIFYING
                                                  )   NEGOTIATION CLASS
 The County of Summit, Ohio, et al., v.           )   CERTIFICATION ORDER
 Purdue Pharma L.P. et al.,                       )
 Case No. 18-op-45090                             )




       On September 11, 2019, the Court certified a Negotiation Class. Doc. ##: 2590

(Memorandum Opinion); 2591 (Order). Class members have until November 22, 2019 to exercise

their right to opt out of the Class. Two separate questions about the relationship of the class action

to on-going legal proceedings have arisen. Given the importance of these issues to the Class

members’ pending opt-out decision, the Court provides the following two clarifications of its

Order. Both clarifications relate to the initial Order’s insistence that the Negotiation Class not

disrupt on-going litigation. Specifically, the Court stated:

       [T]his [Negotiation Class Certification] Order is without prejudice to the ability of
       any Class member to proceed with the prosecution, trial, and/or settlement, in this
       or any court, of an individual claim, or to the ability of any Defendant to assert any
       defense thereto. This Order does not stay or impair any action or proceeding in any
       court, and Class members may retain their Class membership while proceeding
       with their own actions, including discovery, pretrial proceedings, and trials.

Doc. #: 2591 at ¶ 13.
     Case: 1:17-md-02804 Doc #: 2713 Filed: 10/04/19 2 of 4. PageID #: 419213




                    FIRST CLARIFICATION – DUAL SETTLEMENTS

       In the same paragraph of the class certification Order in which it noted that the Negotiation

Class would not disrupt on-going proceedings, the Court further stated:

       In the event a Class Member reaches a settlement or trial verdict, it may proceed
       with its settlement/verdict in the usual course without hindrance by virtue of the
       existence of the Negotiation Class. Such Class Member may not, however, collect
       on its individual settlement/judgment and also participate in any Class settlement
       fund.

Id. (emphasis added).

       The highlighted language is not as precise as it should be. First, it fails to account for the

fact that the Class is authorized to negotiate settlements with 13 sets of defendants and that a Class

settlement may be defendant-specific. Thus, if a Class member collects on an individual settlement

or judgment against one defendant, it may not participate in any Class settlement fund as to that

defendant, but otherwise may participate in Class settlements as to other defendants.

       The highlighted language also bars from participation in a Class settlement fund those

Class members who have already collected on their settlement or judgment, without clarifying

what “collect” means in this context. There are numerous ways in which individual judgments or

settlements may precede, be intertwined with, or overlap Class settlements. The underlying

principle is that Class members should not be able to participate in a Class settlement if that

participation is inequitable to other Class members or to the defendant, given any related recovery

from the same defendant. But the ways in which this issue could arise are many and complex and

they evade a simple rule. The Court therefore deems it most prudent to re-state the principle as a

presumption against double-recoveries, but to reserve authority to determine in the context of

actual situations whether Class members with prior judgments or settlements should be precluded

from participation in the Class’s settlement.



                                                  2
     Case: 1:17-md-02804 Doc #: 2713 Filed: 10/04/19 3 of 4. PageID #: 419214




       For these reasons, the final sentence of ¶ 13 in Doc. #: 2591 is modified such that the

paragraph’s final two sentences, quoted above, shall read:

       In the event a Class Member reaches a settlement or trial verdict, it may proceed
       with its settlement/verdict in the usual course without hindrance by virtue of the
       existence of the Negotiation Class. There is a presumption that such Class Member
       may not, however, collect on its individual settlement or judgment and also
       participate in any Class settlement fund with respect to the same defendant(s), but
       the presumption may be overcome in particular circumstances upon good cause
       demonstrated to the Court, after notice to the Class Representatives, Class Counsel,
       and the pertinent defendant(s).

               SECOND CLARIFICATION – CONTESTED JURISDICTION

       Some members of the Negotiation Class filed opioid-related lawsuits in state courts, had

their cases removed by the defendant(s) to federal court, and then transferred to the MDL by the

Judicial Panel on Multidistrict Litigation. In some of these actions, the plaintiffs are contesting

removal, and seeking remand to state court, on the grounds that the federal court lacks subject

matter jurisdiction over their individual cases. One Class member in this situation—the City of

Seattle—seeks clarification that a decision to remain in, and not opt out of, the Negotiation Class

will not be viewed as a waiver of its arguments in support of remand of its individual case. See,

e.g., City of Seattle v. Purdue Pharma L.P., et al., Case No. 1:18-op-45089, Doc. #: 49 (Sept. 27,

2019). Specifically, the City of Seattle seeks an order “formally clarifying that participation in the

Negotiation Class will not, and shall not, be construed as consent to this Court’s jurisdiction or to

otherwise waive pending remand motions.” Id. at 2.

       The Court grants Seattle’s motion. Specifically, the Court again re-iterates that the

Negotiation Class is not meant to affect any on-going litigation. As such, a Class member’s

decision to remain in the Negotiation Class in no way curtails its individual litigation, including

its ability to seek remand of its individual action to state court on the grounds that that individual

case falls outside the subject matter jurisdiction of the federal courts. Moreover, because federal


                                                  3
     Case: 1:17-md-02804 Doc #: 2713 Filed: 10/04/19 4 of 4. PageID #: 419215




subject matter jurisdiction cannot be created by the consent of the parties, Ammex, Inc. v. Cox, 351

F.3d 697, 702 (6th Cir.2003) (“Subject-matter jurisdiction cannot be conferred by consent of the

parties, nor can it be waived.”) (citing Alongi v. Ford Motor Co., 386 F.3d 716, 728 (6th Cir. 2004),

a class member’s choice to remain in a federal class action has no bearing on whether a federal

court has subject matter jurisdiction over its individual lawsuit(s). A Class member’s decision to

remain in the Negotiation Class does, of course, subject it to the federal court’s authority with

respect to any matters pertinent to the class action itself.

                IT IS SO ORDERED.




                                                    /s/ Dan Aaron Polster October 4, 2019
                                                    DAN AARON POLSTER
                                                    UNITED STATES DISTRICT JUDGE




                                                   4
